Citation Nr: 1219858	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1984 to June 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for a low back disability.  


FINDINGS OF FACT

1.  An unappealed March 2001 decisional letter continued a final July 1997 rating decision that denied service connection for a low back disability finding, essentially, that there was no relationship between the Veteran's complaints of low back pain in service and his current low back disability, which was attributed to a postservice injury.   

2.  Evidence received since the March 2001 decisional letter does not include any new evidence that tends to show that the Veteran's low back disability may be related to his low back complaints in service or is otherwise related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and does not raise a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim;  (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86  (2006), aff'd, 483 F.3d 1311  (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2010 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) were previously associated with his claims file, and pertinent postservice treatment records have been secured.  In the July 2010 Notice of Disagreement (NOD), the Veteran's representative asserted in essence that VA had not met its VCAA mandated duty to assist the Veteran because he was not scheduled for a nexus examination.  The Board notes, however, that the RO did not arrange for a VA examination or obtain a medical opinion, because when there is a prior final decision on a matter, the duty to assist by arranging for an examination/medical opinion does not attach unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4(iii).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

A July 1997 rating decision denied the Veteran's claim of service connection for a low back disability finding, essentially, that his current back disability was unrelated to his service or his complaints of low back pain therein, but was related to a postservice low back injury.  He initiated an appeal of this decision (see August 1997 NOD); however, he did not perfect his appeal with a substantive appeal subsequent to the RO's issuance of the statement of the case (SOC) in September 1997 or the supplemental SOC (SSOC) in September 1999.  Accordingly, the August 1997 rating decision became final.  38 U.S.C.A. § 7105.  A subsequent decisional letter in March 2001 confirmed the July 1997 denial, finding that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for a low back disability; it is the most recent final decision in this matter.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-180 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999)

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Evidence of record in March 2001 included:

* The Veteran's STRs which show that in February 1985, he sought treatment for a back injury sustained while unloading a trailer.  After a physical examination, low back strain was assessed.  Several weeks later, also in February 1985, the Veteran complained of low back pain.  On examination, he was noted to have full range of motion.  Muscle strain was assessed, and the Veteran was referred for physical therapy.  In March 1985, he reported that in addition to ongoing low back pain, he was also experiencing a dull/numb sensation in his left leg.  An x-ray showed no significant abnormalities.  The Veteran did not seek treatment for his low back again until April 1986.  From April 1986 to July 1986 he complained on multiple occasions of low back pain stemming from an injury that occurred one year earlier.  In April 1987 he sought treatment for low back pain radiating into the left leg and slightly into the right leg.  An x-ray showed no abnormalities.  The STRs do not include a record of a service separation examination.  It appears that the Veteran opted out of such examination, indicating that he had recently been examined.
 
* November 1995 to February 1996 and November 1996 private treatment records from Forsyth Memorial Hospital in North Carolina.  These show that in November 1995, the Veteran sought treatment for low back pain.  The admission sheet notes that the Veteran's supervisor was notified and that the visit was covered by Workers' Compensation insurance.  An MRI showed some abnormalities in the form of disc desiccation and disc herniation.  The Veteran returned in December 1995 and February 1996 for pain management related to his lumbar sprain and degenerative disc disease.  

* October 1995 to April 1997 private treatment records from Dr. O.D.C, a neurosurgeon.  These show that the Veteran was referred for a neuro consult and evaluated for back pain in October 1995.  He reported injuring his back at work in September 1995 and injuring his back in service in 1985.  In his comments of the Veteran's current complaints, Dr. O.D.C. stated "It is unclear to me exactly what type of injury he had in 1985 in the military to his back, though the patient does report that his present pain syndrome is different from previous problems."

* January 1997 to May 1997 private treatment records from Dr. W.O.B, a neurosurgeon.  These records show that in January 1997, the Veteran sought treatment for back and left leg spasms.  He reported injuring his back in the military in 1984, in September 1995 while at work with the U.S. Postal Service, and in a January 1997 motor vehicle accident.  Chronic back pain secondary to lumbar strain was diagnosed.  In April 1997, Dr. W.O.B. stated that he thought the Veteran's current back pain "stem[med] from a soft tissue injury sustained at the time of the motor vehicle accident."

* A July 1998 letter from Dr. W.O.B, who stated that he evaluated the Veteran in January 1997 and again in April 1997 for a back problem.  The Veteran reported that his symptoms began in 1984 while in the military when he sustained a back injury, and that he had subsequently injured his back in September 1995 while working for the U.S. Postal service and again in January 1997 when he was in motor vehicle accident.  Based on this information, Dr. W.O.B. opined that the Veteran had chronic lumbosacral strain that was initially symptomatic following the injury in service.

* Various statements from the Veteran in which he asserted that his current low back disability was related to a low back injury sustained in service. 


Evidence received since the March 2001 rating decision includes:

* May 2009 to April 2010 VA outpatient treatment records which show that the Veteran continues to receive periodic treatment for low back pain.  In April 2010 he reported to his neurologist that he began having symptoms of back pain with numbness to his toe "in 1984 while in the military in which he suffered an episode of frost bite to his toes."

* The Veteran's July 2010 NOD, which was completed by his representative; he argues that VA "failed to weigh the evidence of record as prescribed in current VA regulations Benefit of Doubt", and noted that in July 1998 the Veteran's physician, Dr. W.O.B, had provided a medical opinion that related the Veteran's current disability with his military service injury.

Because the Veteran's claim of service connection for a low back disability was previously denied because he failed to establish a nexus between his injury in service and his current low back disability, for evidence to be new and material, it would have to tend to show that the Veteran's current low back disability is related to his service, to include his back injury therein.

The VA treatment records received since the March 2001 decisional letter are new evidence, to the extent that they were not previously of record.  However, they are not material evidence as they do not include any medical opinions or other information that relates the Veteran's current back disability to service, or an injury therein.  The Veteran's own assertions relating to his current disability to his injury in service are not new evidence, as he expressed such opinions earlier and they were considered in the March 2001 rating decision; nor would they be competent evidence if they were new as he is a layperson and lacks the training to opine in matters of medical causation.  The matter of a nexus between a specific disability and various possible etiological factors is a question that is medical in nature, incapable of resolution by lay observation.  See Jandreu v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran's July 2010 NOD argues that VA failed to consider the July 1998 medical opinion from Dr. W.O.B.  This medical opinion was previously considered in connection with the July 1997 rating decision (on readjudication after the Veteran had initiated an appeal).  See September 1999 SSOC.  Therefore, it is not new evidence.  See Vargas-Gonzales v. West, 12 Vet. App. at 327.

In summary, none of the additional evidence received since the March 2001 decisional letter is new evidence that tends to show that the Veteran's current low back disability is related to his service, to include his injury therein.  Thus, there is no new evidence that addresses the unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disability.  The additional evidence received since the March 2001 decisional letter does not raise a reasonable possibility of substantiating the claim, and is not new and material.  Even the "low threshold"standard that the Court has endorsed for reopening a claim has not been met, as thew Veteran has not submitted any new evidence, that combined with VA assistance and other evidence of record, would raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Hence, the claim of service connection for a low back disability may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a low back disability is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


